                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEIRDRE L. BOSTICK,                       )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )             1:18CV1042
                                          )
CABARRUS COUNTY DEPT. OF                  )
HEALTH AND HUMAN SERVICES,                )
                                          )
              Defendant.                  )

                                        ORDER

       This matter is before the Court on Motion of Defendant Cabarrus County Department

of Health and Human Services for Extension of Time to Answer or Otherwise Respond.

Based on representations to the Court and for good cause shown, the Court will allow the

request.

       IT IS ORDERED that the Motion [Doc. #7] is GRANTED and the Defendant shall

have up to and including March 8, 2019 to file an answer or otherwise respond to Plaintiff’s

complaint.

       This, the 12th day of February, 2019.

                                                    /s/ Joi Elizabeth Peake
                                                  United States Magistrate Judge




       Case 1:18-cv-01042-LCB-JEP Document 8 Filed 02/12/19 Page 1 of 1
